Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the 6925183 patent (hereafter ‘183) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Amendment Status
This action is in response to amendment/remarks received Nov. 24, 2021 that submits an ADS, a revised Declaration by the Assignee, a Terminal Disclaimer for RE47200 and RE48158 and amends new claim 10.  New claims 10-11 are pending. 
Response to Arguments
Applicant’s arguments, see page 5 of remarks and ADS, filed Nov 24, 2021, with respect to correcting priority on ADS have been fully considered and are persuasive.  The objection of ADS has been withdrawn.  
Applicant’s arguments, see pages 5-6 of remarks and revised Declaration by the Assignee, filed Nov. 24, 2021, with respect to deficient declaration have been fully considered and are persuasive.  The objection of declaration and related rejection of claims 10-11 has been withdrawn. 
Applicant’s arguments, see page 7 of remarks and Terminal Disclaimer of RE47200 and RE48158, filed Nov. 24, 2021, with respect to obviousness double patenting have been fully considered and are persuasive.  The rejection of claims 10-11 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Essentially, the applicant cited portions of ‘183 (“Support for this amendment may be found, for example, at least in original claims 1 and 2, col. 8 ll. 45 through col. 9 Il. 20, and col. 9 Il. 39 through col. 10 Il. 11 of the ’183 patent”) do not appear to describe “performing a security mode reconfiguration to change utilization of each of the established channels in the wireless communication device from the first security key to a second security key according to an activation time for each of the established channels, wherein upon utilization of the second security key by one of the established channels, the corresponding security count value for the one of the established channels is changed, wherein the second security key is a new security key that replaces the first security key and is different from the first security key; initiating establishment of a new channel in the wireless communication device; assigning the second security key to the new channel; utilizing a first set to obtain a first value, wherein the first set includes corresponding security count values of the established channels in the wireless communication device that utilize the second security key and that have reached or exceeded their activation time but excludes security count values of the established channels that utilize the first security key, and wherein the first value is at least as great as the x most significant bits (MSBx) of the greatest security count value in the first set, and wherein at least one of the established channels is utilizing the first security key; and setting the MSBx of the initial security count value for the new channel equal to the first value, wherein if the first set 
“A method for calculating an initial security count value for a new channel in a wireless communications device, the wireless communications device comprising: a first security key; a second security key; and a plurality of established channels, each established channel having a corresponding security count value and utilizing a security key, at least one of the established channels utilizing the first security key; the method comprising: assigning the second security key to the new channel; utilizing a first set to obtain a first value, the first set consisting of corresponding security count values of the established channels that utilize the second key, the first value being at least as great as the x most significant bits (MSB.sub.x) of a value in the first set; and setting the MSB.sub.x of the initial security count value for the new channel equal to the first value; wherein if the first set is empty, then the first value is set to a first predetermined value.”

“The method of claim 1 wherein the first predetermined value is zero.”

‘183 @ claims 1 and 2.  

“When establishing a new channel 42 when other channels 42 are already established, the first station 40 first assigns a security key to the new channel 42. The security key will typically be the security key that is already in use by all other established channels 42, such as the first security key 44k. However, due to a security mode command, the new channel 42 may be assigned a second security key, such as the new security key 44n, that is different from that of other established channels 42. By way of example, it is assumed in the following that the first station 40 assigns the new security key 44n to a new channel 42. The first station 40 must next assign hyper-frame numbers 43r and 43t to the new channel 42. To do this, the first station 40 parses all other established channels 42 that also use the new security key 44n (i.e., the same security key that is assigned to the new channel 42) at the time the new channel 42 is being established, and selects the greatest security count 44c from all of these channels 42. This greatest security count 44c may be formed from either a receiving hyper-frame number HFN.sub.R 43r, or a transmitting hyper-frame number HFN.sub.T 43t, and is used to generate the hyper-frame numbers 43r, 43t of the new channel 42. For simplicity in the following discussion, it is assumed that the hyper-frame numbers 43r, 43t of the new channel 42 are both x bits in size, and that the x most significant bits (MSB.sub.x) of this so-called greatest security count 44c are copied into a temporary holding space as a first value 45. For example, if the hyper-frame numbers 43r, 43t for the new channel 42 are 20 bits in size, then the MSB.sub.20 of the greatest security count 44c (associated with the new security key 44n) are used as the first value 45. The first value 45 is then incremented if the first value 45 is less than 2.sup.x -1, so as to ensure that no rollover to zero (i.e., over-flow) occurs. The first value 45 is then copied into the HFN.sub.R 43r and the HFN.sub.T 43t of the new channel 42. Note that if no other established channels 42 are using the new security key 44n (i.e., the same security key that is being used by the new channel 42) at the time that the new channel 42 is being established, then the hyper-frame values 43r and 43t for the new channel 42 are simply set to zero. That is, the first value 45 is given a default value of zero, which becomes the value for the hyper-frame numbers 43r and 43t. Alternatively, as zero is sometimes used as a flag, another small value, such as one, may be used.”

‘183 @ 8:45-9:20.  

“The present invention method is particularly important for the determination of the hyper-frame numbers 43r, 43t of a new channel 42 that is established just after, or during, a security mode reconfiguration. Initially, a plurality of channels 42 are established, each using the first security key 44k. A security mode command is 

‘183 @ 9:39-10:11.  
	These portions of ‘183 including claims 1 and 2 do not discuss the claimed method including “but excludes security count values of the established channels that utilize the first security key” in such a way as to reasonably convey to an artisan (POSITA) that the inventor has possession of the invention as now recited in new claims 10 and 11 herein.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated


/MARK SAGER/
Primary Examiner, Art Unit 3992


Conferee(s):
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992